Title: To John Adams from J. H. Tiffany, 20 April 1819
From: Tiffany, J. H.
To: Adams, John


				
					Venerable Sir.
					Shcoharie Bridge. N.Y. 20 Apl. 1819.
				
				The great favour by your attention & answer to my letter is peculiarly enhanced by many considerations, & among others, the unfortunate necessity of employing an amanuensis. The public which participates largely in the motive & benefit, must be joined in the Responsibility of gratitude for what you have done—Mankind have a curiosity, an interest & perhaps a right to hear the voice of America & experience upon the themes of government, political liberty & happiness.The same queries where proposed to yourself & to Mr Jefferson, & to none else; and it is highly pleasing that there is such a remarkable similarity in your sentiments & definitions. I hope to be enabled to ascertain whether Mr Madison persists in his former distinctions which you so ably criticise.Many & illustrious have been your days in an epoch which will be a land-mark to remotest futurity; and may it please the Almighty long to continue those days in happiness & utility on Earth!Your very respectful, / Obliged & humb. Sert.
				
					J H Tiffany
				
				
			